DETAILED ACTION
This Office action is in reply to correspondence filed 9 September 2021 in regard to application no. 16/845,937.  Claims 1-6 and 13-18 have been cancelled.  Claims 7-12 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 September 2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are each directed to 
The “supply-side SDK’ is not within the scope of the invention but is merely an external object with which the claimed method communicates, and so limitations ascribed to it, while also comprising abstract steps, are of no patentable significance and given no patentable weight.
This judicial exception is not integrated into a practical application because aside from the inclusion of a generic computer and field-of-use language such as an SDK with no implementation details, the claim does nothing more than what was set forth above, which does not go beyond generally linking the abstract idea to the technological environment of networked computers and SDKs.  See MPEP § 2106.05(h).  As the claims only manipulate information about user intentions, categories thereof, and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field’.  See MPEP § 2106.05(a).
They do not apply the abstract idea “with, or by use of a particular machine’, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.  They do not effect a transformation or reduction of a particular article to a different state 
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment’, MPEP § 2106.05(e), as simply saying “in supply-side information processing apparatus comprising at least one computer processor” and then laying out a sequence of abstract steps, devoid of implementation detail, is about as general a linkage as may be imagined.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes an information processing apparatus comprising a processor.  This element is recited at a high degree of generality and only performs generic computer functions of manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
As was mentioned above, the SDK is not within the scope of the invention, but even if it were otherwise, the use of SDK was well-understood, routine and conventional before the filing of the claimed invention.  For example, Torossian et al. (U.S. Publication No. 2012/0232981) disclose a wireless transaction processing system [title] that uses “well known” methods such as the use of an “SDK”. [0064]
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination - a generic computer performing a sequence of abstract steps, arranged chronologically - does nothing more than when they are analyzed individually.
The dependent claims further do not amount to significantly more than the abstract idea: claim 8 simply recites further manipulation of information; claims 9-12 simply recite additional manipulation of information and/or further description of the type of information being manipulated.  The claims are not patent eligible.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance’, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 — 2106.07(c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hasson et al. (U.S. Publication No. 2015/0348109) in view of Copeland (U.S. Publication No. 2015/0379554) further in view of Tabak et al. (U.S. Publication No. 2019/0354960, filed 25 August 2014).

In-line citations are to Hasson.
With regard to Claim 7:
Hasson teaches: A method for providing a user with intent-based ads, comprising:
in a supply-side information processing apparatus comprising at least one computer processor: [abstract; “hardware processor”]
receiving, from an intent broker... of user intents... [0114; “receive user intent data about the users” from an “intermediate remote server”, which reads on the claimed intent broker] 
receiving, from a supply-side SDK on a user electronic device, personal data for a user, wherein the supply-side SDK captures the personal data from a publisher application executed on the user electronic device... [0043; information is received such as “users who purchased an advertised product, users who subscribed to an advertised service, users who downloaded a mobile application, or users who filled in their details in a lead generation form”; 0127; “intent data” may be inferred “from his or her interaction with one or mobile apps, in addition to the interaction with a search engine advertisement” ] 
identifying private data in the personal data, wherein the private data comprises a browsing history, transaction data, [0007; “purchase history on a website” reads on either of these] or a user identification; [0015; “unique identifiers of the users”] 
communicating the user intent identifier to the supply-side SDK, wherein the supply-side SDK requests an intent-based ad from the demand-side platform using the user intent... [0127; the “interactions may be communicated to the social advertising network”; the “deduced user intent may then be used for targeting within a social advertising network” using an “SDK”; the social advertising network reads on the claimed supply-side computer] 

Hasson does not explicitly teach intent identifiers for intent categories or retrieving, based on the personal data and from the intent broker, a user intent identifier for the user, the user intent identifier matching one of the intent categories, but it is known in the art.  Copeland teaches a method of dynamically adjusting a coupon or offer [abstract] in which “purchase intent may  be inferred from a category of offers” such as that “consumers [are] searching for certain categories of goods and services” and “consumers requesting off-line coupons or printable coupons... have a different intent relative to consumers requesting online offers”. [0115] It then associates the “product categories with purchase-intent sub-scores’” and ascertains a “product category to which [a] request for offer content pertains”. [0211] Copeland and Hasson are analogous art as each is directed to electronic means for presenting offers to consumers. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Copeland with that of Hasson in order to categorize types of items which may be sought for purchase, as taught by Copeland; further, it is simply a substitution of one known part for another with predictable results, simply using Copeland’s categorization in place of Hasson’s less-structured selection of advertisements; the substitution produces no new and unexpected result. 

Hasson does not explicitly teach communicating the intent identifiers to a demand-side platform or removing, from the personal data, private data that identifies the user of the user electronic device, though he does in general speak of removing data [e.g. 0125] but it is known in the art.  Tabak teaches a method of managing membership accounts [title] that sends data such as “user preferences” to a “membership management system”, [0026] which reads on the claimed demand-side platform.  If “personal information” is collected, “personally identifiable information is removed” so that it is not available to a “content server’. [0078] One of the purposes of Tabak’s system is to “determine what specific offers or promotions may be of interest” to a user such that a “merchant can then provide the offers or promotions to the user’. [0003] Tabak and Hasson are analogous art as each is directed to electronic means for sending promotions to users of electronic devices.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Tabak with that of Hasson in order to protect private information, as taught by Tabak; further, it is simply a substitution of one known part for another with predictable results, simply managing user data in the manner of Tabak instead of, or in addition to, that of Hasson; the substitution produces no new and unexpected result.

With regard to Claim 9:
The method of claim 7, further comprising: 
identifying the user based on the personal data. [0015; users are identified by “unique identifiers of the users”]

With regard to Claim 10:
The method of claim 7, wherein the personal data comprises at least one of user data and application usage data. [0127 as cited above in regard to claim 1; any of this data reads on user data]

With regard to Claim 11:
The method of claim 7, further comprising: 
enriching the user intent with at least one of payment card analytics, user profile data, transaction history data, general demographic data, and data from merchants. [abstract; “profiles of the users”; 0032; “various demographics’; 0043; “users who purchased an advertised product” which reads on transaction history data]

With regard to Claim 12:
The method of claim 7, wherein the user intent identifier is based on a direct intent provided by the user. [Copeland, 0115 as cited above; “consumers requesting off-line coupons”, which directly reads on providing an intent to receive, and implicitly use, such a coupon, is considered to provide their “intent” which is “different” from those users “requesting online offers”]

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hasson et al. in view of Copeland further in view of Tabak et al. further in view of Shah et al. (U.S. Publication No. 2017/0358009).

With regard to Claim 8:
The method of claim 7, further comprising:
receiving, from one of the advertisers or merchants, an ad bid or buy matching the user intent identifier; 
retrieving ad content for the matching ad bid or buy from an advertiser or merchant ad server; and 
sending the ad content to the supply-side SDK, wherein the SDK causes the publisher application to display the ad content to the user. 

Hasson, Copeland and Tabak teach the method of claim 7 including the use of an SDK, but do not explicitly teach these bidding steps, but they are known in the art.  Shah teaches an online ad auction [title] in which a “visual advertisement” can be “dynamically retrieved from an ad server’ and “displayed in the ad space”. [0002] “[O]ne or more bidders” [0014] may place bids, and a “transaction manager” determines a “winning bid” from “among bid responses received”, and in response will “retrieve the creative from an ad server”. [0020] Shah and Hasson are analogous art as each is directed to electronic means for providing on-line advertisements. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Shah with that of Hasson, Copeland and Tabak in order to acquire bids for ad space based on the viewability of the ad space, as taught by Shah; [0007] further, it is simply a substitution of one known part for another with predictable results, simply choosing an advertisement in the manner of Shah instead of, or in addition to, the basis of Hasson; the substitution produces no new and unexpected result.

Response to Arguments
Applicant's arguments filed 9 September 2021 have been fully considered but they are not persuasive.  The applicant makes no new argument but simply refers to arguments which have been made previously and which the Examiner has already addressed, and so do not need to be further addressed.  The language added to claim 7 does not read over the Hasson reference, as shown above.  The rejections are maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694